DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ian L. McGinn on 6/2/2022

The application has been amended as follows: 

1. (Currently Amended) A vehicle wireless power charging system, comprising:
a battery configured to accumulate electric power for travel of the vehicle;
an electric power acquirer configured to acquire charging electric power from outside;
a power supply unit able to provide a power supply from the battery to a device other than a traveling motor;
a first relay configured to connect the battery to a power supply line or to disconnect the battery from the power supply line;
a second relay configured to connect the electric power acquirer to the power supply line or to disconnect the electric power acquirer from the power supply line;
a charging controller configured to switch, on a request for charging of the battery with the first relay in a connected state, the first relay to a disconnected state, bring the second relay to a connected state, and switch the first relay to a connected state to start the charging of the battery; and
a first notification processor configured to give, on the request for the charging of the battery, a user a notification of temporary shutdown of the power supply unit at a start of the charging of the battery.

17. (Currently Amended) A vehicle wireless power charging system, comprising:
a battery configured to accumulate electric power for travel of the vehicle;
an electric power acquirer that includes a power receiving coil and is configured to acquire charging electric power non-contact through the power receiving coil;
a power supply unit able to provide a power supply from the battery to a device other than a traveling motor;
a first relay configured to connect the battery to a power supply line or to disconnect the battery from the power supply line;
a second relay configured to connect the electric power acquirer to the power supply line or to disconnect the electric power acquirer from the power supply line; and
a notification processor configured to give a user a notification of temporary shutdown of the power supply unit at a start of charging of the battery, on a condition that a command to start up the power supply unit is made with the power-receiving coil positioned to be available for electric power reception from a power transmitting coil of ground facilities.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found nor disclosed by the prior art of record. 
In detail claim 1 and 7 recite A vehicle wireless power charging system with a first relay a second relay  a charging controller configured to switch, on a request for charging of the battery with the first relay in a connected state, the first relay to a disconnected state, bring the second relay to a connected state, and switch the first relay to a connected state to start the charging of the battery; and a first notification processor configured to give, on the request for the charging of the battery, a user a notification of temporary shutdown of the power supply unit at a start of the charging of the battery, that is not found nor suggested by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        June 5, 2022
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836